 

Case 7-C8sev-08886-NSE86-MSburteht GocuhiledtiaN ¥Slbcbh21 2210R0Rage Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WILLIAM GUNNAR TRUITT,
Civil Action No.: 7:18-cv-08386-NSR
Plaintiff,
-against-
CIVIL CASE DISCOVERY PLAN AND
SALISBURY BANK AND TRUST COMPANY; SCHEDULING ORDER

AND SALISBURY BANCORP, INC.,

Defendants.

 

 

This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with counsel,
pursuant to Fed. R. Civ. P. 16 and 26(f):

1,

|

(aleore

al

All parties do not consent to conducting all further proceedings before a
Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The
parties are free to withhold consent without adverse substantive consequences. (If
all parties consent, the remaining paragraphs of this form need not be completed.)

This case is to be tried to a jury.

Joinder of additional parties must be accomplished by February 15, 2019.
Amended pleadings may be filed until February 15, 2019.

Interrogatories shall be served no later than December 27, 2018, and responses

thereto shall be served within thirty (30) days thereafter. The provisions of Local
Civil Rule 33.3 shall not apply to this case.

 

First request for production of documents, if any, shall be served no later than
December 27, 2018. Responsive materials shall be produced within forty-five (45)
days of requests for production of documents, except with consent of the parties.
The parties will produce documents as they are kept in the usual course of
business whenever practicable and, in any event, with at least the following basic
metadata fields: original filename (e.g., handbook.docx), date modified, author,
and custodian(s). Emails will be produced with their attachments and To, From,
CC, BCC, Subject, Sent Date, and Sent Time fields. In the event that either party
encounters a problem with a production or this production protocol, the parties
will work in good faith to exchange accurate and usable copies of the responsive
materials at issue.

 

Non-expert depositions shall be completed by April 13, 2019.

/FIRMWIDE:159984384.3 099759.1001

 
Case 7-€@29-0888EVNSR86-NSRiMEAt 2DOcuMMedti2 NYSE OA A2ZA0L20 Page Rayes2 of 3

10.

11.

12.

13.

14.

15.

16.

17,

18,

19.

20.

21.

a. Unless counsel agree otherwise or the Court so orders, depositions shall
not be held until all parties have responded to any first requests for
production of documents.

b. Depositions shall proceed concurrently.

C. Whenever possible, unless counsel agree otherwise or the Court so orders,
non-party depositions shall follow party depositions.

Any further interrogatories, including expert interrogatories, shall be served no
later than February 15, 2019.

Requests to Admit, if any, shall be served no later than February 15, 2019.
Expert reports shall be served no later than May 13, 2019.

Rebuttal expert reports shall be served no later than June 13, 2019.

Expert depositions shall be completed by July 15, 2019.

Additional provisions agreed upon by counsel are attached hereto and made a part
hereof.

ALL DISCOVERY SHALL BE COMPLETED BY JULY 15, 2019.
Any motions shall be filed in accordance with the Court’s Individual Practices.

This Civil Case Discovery Plan and Scheduling Order may not be changed
without leave of Court (or the assigned Magistrate Judge acting under a specific
order of reference).

The Magistrate Judge assigned to this case is the Hon. Judge Paul E. Davison.

If, after entry of this Order, the parties consent to trial before a Magistrate Judge,
the Magistrate Judge will schedule a date certain for trial and will, if necessary,
amend this Order consistent therewith.

The next case management conference is scheduled for Ju \ 4 25 olF_,
at_ lo" 30 qm.

The parties will enter into a Discovery Confidentiality Agreement to be submitted
to and approved by the Court.

The parties may redact Salisbury customers’ social security numbers, addresses,
telephone numbers and account information from responsive materials. Such
non-privilege redactions of the aforementioned categories shall be marked “NP”

FIRMWIDE:159984384.3 099759.1001

 
Case 7-(&oY-08386VNISR86-NSEUMER 2ocutedi2 NYSR On A200 Paige Bages3 of 3

to distinguish them from redactions made for privilege (attorney client and work

product).
SO ORDERED.
Dated: White Plains, New York . oe ZL _

 

(dec: 13, wif y
Nelson S(Roméan, | USS. District Judge

FIRM WIDE: 159984384.3 099759.1001

 
